—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Lonschein, J.), dated November 30, 1995, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants moved for summary judgment contending that there was no "serious injury” within the meaning of Insurance Law § 5102 (d). They established, prima facie, that the injuries of the plaintiff Antonio G. Curro were not serious (see, Gaddy v Eyler, 79 NY2d 955). The plaintiffs failed to present evidence sufficient to raise a triable issue of fact as to whether Antonio G. Curro had sustained a "serious injury”. Accordingly, the court properly awarded summary judgment to the *521defendants (see, Licari v Elliott, 57 NY2d 230). Rosenblatt, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.